ALLOWANCE

Allowable Subject Matter
Claims 1, 6-7, 11 and 16-17 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claim(s), and specifically does not show “wherein the first capillary tube is directly upstream of the first portion of the second evaporator and the second capillary tube is directly upstream of the first portion of the second evaporator”.
The closest prior art of record (Jeong, US 10,663,207) discloses a refrigerator appliance comprising a cabinet, and a door including a flexible chamber defined within the door, and a sealed cooling system providing cooled air to the fresh food chamber, the freezer chamber and the flexible chamber, and a sealed cooling system providing cooled air to the fresh food chamber, the freezer chamber, and the flexible chamber; the sealed cooling system including a single loop with a working fluid, a compressor, a condenser, a plurality of evaporator, a fresh food fan, a door-in-door fan, and a freezer fan. Further, another prior art of record (Matsuzaki, US 2019-0226733) teaches that it is known in the art of refrigeration to provide a multi-way valve downstream of a condenser and upstream of a plurality of evaporators, wherein a plurality of expansion devices are capillary tubes. Although Jeong in combination with Matsuzaki discloses the use of capillary tubes downstream of a condenser and upstream of a plurality of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANA M VAZQUEZ/Examiner, Art Unit 3763